 



Exhibit 10.29
EXHIBITION TOUR AGREEMENT
THIS EXHIBITION TOUR AGREEMENT is entered into as of the 24th day of January,
2006 by and between Premier Exhibitions 2005-ATL, Inc. (a corporation organized
under the laws of the State of Nevada and having its principal place of business
at 3340 Peachtree Rd. NE, Atlanta, Georgia 30326 (“PREMIER”), and Dr. Hong-Jin
Sui (“Dr. Sui”), a designer and supplier of all specimens referred to herein,
and Dr. Shuyan Wang President of Dalian Hoffen Bio Technique Company Limited
collectively referred to as (“DHBTL”) having a place of business in Dalian,
China.
     WHEREAS, DHBTL is the owner of an Exhibition of Plastinated anatomical
specimens including but not limited to 20 full body Plastinated Human Bodies,
156 individual organs and all related exhibition display materials including,
but not limited to, written medical content and related exhibitry (display
cases, mounts, bases, etc.) for the specimens (“Exhibitions”), and
     WHEREAS, DHBTL currently has a sufficient number of anatomical samples
necessary for presentation in a public exhibition and desires to immediately
enter into an agreement to lease the Exhibition to Premier, and
     WHEREAS, the parties intend that the public exhibition of the Specimens
will contribute to a cultural and scientific exchange between western society
and China, and will help the public in western society to understand advanced
science technology of China;
     WHEREAS, in accordance with the foregoing purpose, the public exhibitions
of the Specimens will be conducted in authorized venues such as science museums,
science & technology centers, exhibition & convention centers, or other venues
operated by government related entities or public or private foundations.
     WHEREAS, PREMIER wishes to acquire from DHBTL, and DHBTL wishes to grant to
PREMIER, the rights to present one five year tour (collectively the “Tour”) of
the exhibition (the “Exhibition”), of polymer preserved specimens (“Specimens”)
exclusively controlled and leased by DHBTL and subject to the terms and
conditions of this Agreement, and
     WHEREAS, PREMIER is in the public exhibition business and desires to engage
in exhibiting the anatomical specimens provided by DHBTL, and
          NOW, THEREFORE, in consideration of the mutual covenants and
conditions contained in this Agreement, the parties hereto agree as follows:

1.   Definitions.

          Except as otherwise indicated elsewhere in this Agreement, the
following words and expressions shall have the following meanings:
          1.1 “Specimens” shall mean any and all polymer preserved human
anatomical specimens with the serial number of EX2004A(BEIJING) documented and
inventoried in Appendix “A”, attached hereto.
          1.2 “Exhibition” shall mean public and private presentation of
Specimens for viewing and/or education with the intention of selling admission
tickets and/or for the purposes of creating other revenue generating activities
to generate a profit and shall include any or all of the Specimens
(EX2004A(BEIJING)), Exhibitry, promotional activities, advertising, and
operations associated with the Exhibition.
          1.3 “Condition Reports” shall mean reports to be generated by PREMIER
that shall show the current condition of the Specimens and the need for any
further Conservation Procedures at any given time.
          1.4 “Conservation Procedures” shall mean all procedures that are
reasonably necessary to maintain the integrity and condition of the Specimens in
connection with the Exhibition of the Specimens during the Term, as more fully
described in the Condition Reports.

 



--------------------------------------------------------------------------------



 



          1.5 “Exhibitry” shall be owned by Premier and include, display cases,
mountings, props, theatrical pieces, didactic and other panels, artwork, models,
transportable walls and wall covering, electronic, audiovisual and computer
equipment and any and all other display items or elements contained in the
Exhibition, together with all drawings, plans, specifications and other
documentation relating thereto .
          1.6 “Parties” Shall mean DHBTL, Dr. Hong-Jin Sui, and Premier.
          1.7 “Supporting Material” shall mean material relating specifically to
the production and acquisition of the Specimens controlled or leased by DHBTL,
including but not limited to all original certification documents including the
legal acquisition of the specimens by DHBTL including but not limited to all
supplemental documents related thereto including a certificate of origin,
representations that none of the specimens had AIDS, a donation certification
from the donor if available, photographs, video footage, etc.
          1.8 “Term” shall mean the period commencing upon signature of this
agreement and expiring five years (5) from date of signature, whereupon this
Agreement shall automatically terminate without further notice by either party
to the other unless this Agreement has been extended pursuant to the provisions
of Section 6 hereto.
          1.9 “Venue(s)” shall mean the location(s) of the Exhibition.
          1.10 “Tour” shall mean the aggregate collection of all venues for the
Exhibition.
          1.11 “Loaned Exhibitry” shall mean any and all exhibitry owned by
DHBTL that is documented and inventoried in Exhibit “B”, attached hereto.

2.   Scope of Tour.

          2.1 The Parties agree that PREMIER shall have the Exclusive rights to
the territories of North America, Central America, South America and the
Non-Exclusive rights to the rest of the world (Except China and Korea) to
exhibit the Specimens herein and to present exhibitions of the Specimens during
the Term hereof.
     2.1.1 In the event that DHBTL or Dr. Sui is approached by a 3rd party to
collaborate in a legitimate arms length transaction and the 3rd party proposes
to use his existing available specimens for a for profit exhibition outside of
China or Korea then Premier shall have the right to accept the same or similar
acceptable terms as offered to DHBTL or Dr. Sui by the 3rd party. Should Premier
accept said terms then Premier is obligated to perform on the terms or similar
acceptable terms within12 months.
          2.2 During the Term hereof, PREMIER shall have the right to display
Specimens for promotional purposes. For the purposes of the foregoing,
“promotional purposes” shall mean the display of a specimen in an area where it
can be viewed without the purchase of an admission ticket. The term “promotional
purposes” includes but is not limited to press conferences that are conducted to
publicize an Exhibition. Consistent with this Section, all Specimens presented
at a press conference will be presented in a dignified manner and handled
properly.
          2.3 The working name for the Exhibition shall be “Bodies Revealed” or
such other name or names as may be determined from time to time by Premier.
          2.4 Subject to the provisions of Section 2.4.1 hereof, PREMIER shall
locate and select the Venues and design the Exhibition. PREMIER and DHBTL agree
that the Exhibition shall be presented with dignity and respect. In furtherance
of the foregoing, PREMIER agrees that:
     2.4.1 The design and appearance of the Exhibition shall be created by
PREMIER at its own expense.
     2.4.2 Upon reasonable request from DHBTL, PREMIER will arrange for its key
design and other specialist personnel and DHBTL representatives to review the
progress of preparation of the Exhibition.

 



--------------------------------------------------------------------------------



 



     2.4.3 Upon reasonable request of DHBTL, PREMIER will provide reasonable
access for DHBTL representatives to observe the preparation of the Venue for
presentation of the Exhibition(s).
          2.5 If there is a dispute or a disagreement or accusation of a
material breach (“Dispute”) between DHBTL and PREMIER in connection with this
Agreement, a senior officer of both DHBTL and PREMIER shall, within five
(5) days of such Dispute, meet via teleconference or in person in good faith to
resolve such Dispute.

3.   Obligations of PREMIER.

          3.1 Make all arrangements, and obtain all rights, permits and licenses
as may be required, for presentation of the Exhibition in the Venues, and in
connection therewith, PREMIER will use its commercially reasonable efforts to
ensure that all improvements of the Venues will be completed sufficiently in
advance of the opening of the Exhibition so as to permit the Exhibition to
commence as scheduled;
          3.2 Commission and supervise all design and construction work relating
to the presentation of the Exhibition in each Venue including, but not limited
to:
     3.2.1 All theatrical displays or devices that may be incorporated into the
Exhibition.
     3.2.2 All Specimen mountings and Specimen labels.
     3.2.3 All necessary galleries and ancillary areas, including furniture and
equipment for all areas or improvements that may be required to properly secure,
store, handle and display the Specimens and present them in a manner that will
allow the public to safely view them. It is agreed that all display cases and
mountings shall be of “Exhibition Quality”. “Exhibition Quality” shall mean the
usual and customary quality of a display case and mountings utilized in similar
exhibitions.
          3.3 Develop and implement a comprehensive marketing, advertising,
promotion and public relations plan for the Exhibition. PREMIER shall own any
such items it pays for and/or develops.
          3.4 Be responsible for the care and storage of the Specimens and
Supporting Material so as to protect the Specimens from the elements, including
extreme lighting conditions, extreme temperature fluctuation, extreme humidity
fluctuation, unauthorized photography, filming, videotaping, or handling by
unauthorized personnel in a manner that could damage the Specimens.
          3.5 Provide full insurance coverage for the Specimens consistent with
valuations provided by DHBTL, as set forth on Exhibit “C”, from the time the
Specimens are delivered by DHBTL to PREMIER until thirty (30) days after the end
of the Term, or the return of the Specimens to DHBTL, whichever occurs first.
          3.6 Be responsible for all staffing, security and the daily operations
of the Exhibition(s).
          3.7 Be responsible for all Specimen prepacking, packing, handling,
security, insurance, export and import customs charges and duties, and the
transportation thereof.
          3.8 Be responsible for the installation and de-installation of the
Exhibition, including the Specimens.
          3.9 PREMIER shall have the right to refurbish, alter or otherwise
modify elements of the Display Items or Specimens for use within an Exhibition.
In this event, the whole set of specimen of EX2004A(BEIJING) should always be
kept in a whole set, and can not be exhibited in two or more venues without the
permission of DHBTL or Dr. Sui, which permission shall not be unreasonably be
withheld. The Parties pre approve an exhibition in two or more venues
incorporating EX2004A with University of Michigan Pathology specimens and the
Castings already in the possession of Premier.

 



--------------------------------------------------------------------------------



 



          3.10 Be responsible for the safety and security of the Specimens, from
the time the Specimens are delivered by DHBTL to PREMIER and delivered back to
DHBTL within thirty (30) days of the end of this Agreement.
          3.11 PREMIER shall give DHBTL and its authorized representative
reasonable access to each Exhibition. PREMIER has the obligation to generate
sufficient invitations as requested by DHBTL for its representatives, employees,
officers and directors, etc. to apply for visas.

4.   Obligations of DHBTL.

          4.1 DHBTL will make available any and all Supporting Material as
PREMIER shall reasonably require and in a timely manor.
          4.3 Provide written descriptions and professional photographs and
images of all of the DHBTL specimens that are available to PREMIER as reflected
on Exhibit A.
          4.4 DHBTL will, provide to PREMIER all available original
certification documents of the legal acquisition of the Specimens including .
but not limited to all supplemental documents related thereto including
representations that none of the specimens had AIDS, a donation certification
from the donor if available, photographs, video footage, and a certificate of
origin
          4.5 DHBTL shall not require PREMIER to include any specific specimen
in an Exhibition.
          4.6 DHBTL shall help PREMIER to continue to seek an official
endorsement of the exhibition from a major medical institution acceptable to
both parties.
          4.7 DHBTL has obtained and supplied Specimens only in a manner that is
legal under the laws of the People’s Republic of China, and has used its best
efforts to not violate any international restrictions that may deter PREMIER
from exhibiting in other countries throughout the world.
          4.8 DHBTL shall conserve or repair as applicable any specimens that
require laboratory attention. All travel related expenses for repair purposes
shall be paid by Premier.
          4.9 DHBTL shall exert its best efforts to protect the parties from
competition with respect to this tour of specimens as described herein.
          4.10 DHBTL will make available reasonable assistance in setting up the
1st Exhibition in the Tour.
          4.11 Premier shall acquire all Exclusive exhibition rights During the
TERM to all of the existing Specimens EX2004A(BEIJING) and exhibitry as attached
here to in Exhibit “A”
          4.12 DHBTL will allow Premier to use all Loaned Exhibitry as attached
here to in Exhibit “B” for one year from receipt by PREMIER from DHBTL.
          4.13 DHBTL represents and accordingly fully indemnifies Premier that
the set of specimens known as EX2004A(BEIJING) and the Loaned Exhibitry as
referenced herein in no way infringes on any existing patents or copyrights
including but not limited to those associated with Guther Von Hagens, Dow
Corning, or any related or unrelated companies throughout the world.

5.   Lease and Percentage Payments.

          5.1 PREMIER agrees to pay for the use of Specimens in the Exhibition
calculated as follows:

 



--------------------------------------------------------------------------------



 



          5.2 PREMIER agrees to pay and DHBTL agrees to accept a payment of ONE
MILLION DOLLARS US ($1,000,000 US) each year for the term of the agreement
including all extensions thereof to lease the Exhibition.
          5.3 PREMIER will transfer TWO HUNDRED and FIFTY THOUSAND DOLLARS US
($250,000 US) into an escrow account which shall be released to DHBTL, upon
Departure of the specimens from DHBTL to Premier of the Exhibitry and the
Specimens more fully described in Exhibit “A” and “B” attached hereto to PREMIER
at a designated place outside of the People Republic of China.
          5.4 The additional 3 payments of TWO HUNDRED and FIFTY THOUSAND
DOLLARS US ($250,000 US) each will be transferred to DHBTL’s designated account
each quarter beginning 3 MONTHS after the initial payment.
          5.5 For each subsequent year PREMIER agrees to pay DHBTL ONE MILLION
DOLLARS US ($1,000,000 US) in 4 equal payments of TWO HUNDRED and FIFTY THOUSAND
DOLLARS US ($250,000 US) on a quarterly basis.
          5.7 Any and all payments under this Agreement shall be made in United
States Dollar (USD) or such other currency as may be mutually agreed between the
Parties, and by wire transfer to the account designated by DHBTL or in such
other method as may be mutually agreed between the Parties.
          5.8 If any payment is delayed for [thirty (30)] days or more without
any justifiable reason, such delay will be deemed a material breach of this
Agreement.

6.   Options to Extend.

DHBTL grants to PREMIER the following options:
          6.1 PREMIER is hereby granted five (5) annual options (the “Annual
Option(s)”) to extend the term of this Agreement for an additional period of one
(1) year each (the “Extension Period”) Extensions will be deemed to have been
exercised unless PREMIER gives prior written notice to DHBTL 60 days prior to
the expiration of the term.
          6.2 Whenever reference is made to the Term in this Agreement, such
word shall mean and include all Extension Periods if the Annual Options with
respect thereto have been exercised.

7.   Options for additional Specimens

          7.1 PREMIER will have the exclusive option to acquire and present a
minimum of three additional touring Exhibitions featuring the anatomical samples
designed by Dr. Sui.

  a.   The first option shall apply to an exhibition that DHBTL expects to be
available no later than October 2005 (EX2004B). The lease of this second
Exhibition (EX2005B) will be the same or substantially similar to the conditions
contained in the lease of the first . The lease of the third Exhibition
(EX2005A) will be the same or substantially similar to the conditions contained
in the lease of the first Exhibition(EX2004A(BEIJING)).     b.   If Premier
exercises any other the above mentioned options a separate lease agreement will
be signed 30 days prior to delivery and the initial payment will be escrowed
within 72 hours of written notice that specimens are ready for delivery.

 



--------------------------------------------------------------------------------



 



8.   PREMIER agrees to protect, defend, and indemnify DHBTL and all related
companies and individuals from any claims that may arise by John Norman and his
company, Exhibitions International, as a result of this agreement conflicting
with the pre-existing contract entered into between Dr. Sui and or a company
that he owns or controls and John Norman and/or his company, Exhibitions
International, attached hereto as Exhibit_. Such indemnity and protection shall
extend to all reasonable legal fees.   9.   Intentionally Deleted   10.  
PREMIER Representations and Warranties.

PREMIER hereby represents and warrants that:
          10.1 It is a Florida corporation and has the right and the complete
authority to enter into this Agreement.
          10.2 PREMIER or any subsidiary has not entered into any agreement or
granted any rights or undertaken any obligations, and will not do so during the
Term, that will violate this agreement.
          10.3 PREMIER shall not use the Specimens in a manner that might
infringe on any intellectual properties, copyrights, trade marks, etc. of any
third party or parties.

11.   DHBTL Representations and Warranties.

          11.1 DHBTL has the right and complete authority to enter into this
Agreement and to undertake the obligations set forth herein, including, but not
limited to, any necessary shareholder and board of directors approvals.
          11.2 DHBTL operates legally in China and is a valid and existing
corporation in good standing in its State of incorporation, as specified in the
preamble to this Agreement.
          11.3 Except as otherwise expressly disclosed in or expressly permitted
under this Agreement, DHBTL or Dr. Sui, their heirs, executors, administrators,
assigns, family members, agents, predecessors and successors, present and former
affiliates, subsidiaries, legal representatives, principals, officers,
directors, employees            have not assigned, licensed, leased or otherwise
conveyed any Specimens and shall not, during the Term of this Agreement, assign,
license, lease or otherwise convey any Specimens to any person, other than those
stated in this Agreement, and have not entered into any agreement or granted any
rights or undertaken any obligations, other than those stated in this Agreement
and will not do so during the Term, that will or might violate its agreements,
or conflict with its obligations, hereunder.
          11.4 DHBTL has the right and authority to use and/or to assign the
right and authority to PREMIER to use all of the Specimens, trademarks,
copyrights and other materials relating to the Exhibition and the Tour. Prior to
the effective date of this Agreement, and except as otherwise expressly
disclosed in or expressly permitted under this Agreement, DHBTL will not and has
not assigned, licensed or otherwise conveyed DHBTL’s right to use any or all of
the Specimens of EX2004A(BEIJING), trademarks, copyrights or other materials
relating to the Exhibition and the Tour during the Term.
          11.5 DHBTL and Dr. Sui represent and warrant that no Specimens
provided herein infringe on any intellectual property rights, copyrights,
trademarks, etc. held by any third party or parties throughout the world.
          11.6 DHBTL is the sole legal responsible party for the Specimens.

12.   Indemnities.

          12.1 DHBTL agrees to indemnify, defend and hold harmless PREMIER, its
subsidiaries, parent companies, affiliates, agents, and assigns and their
respective agents, its officers, employees, and directors, from and against any
and all losses, damages, liabilities, claims, demands, and expenses that PREMIER
may incur or be liable for as a result of any claim, or proceeding made or
brought against PREMIER based upon, arising out of, or in connection with DHBTL
breach of any of its representations, duties or obligations hereunder. Such
indemnify will not be more than two million US Dollars.

 



--------------------------------------------------------------------------------



 



          12.2 PREMIER agrees to indemnify, defend and hold harmless DHBTL, its
subsidiaries, parent companies, affiliates, agents, and assigns and their
respective agents, officers, employees, and directors, from and against any and
all losses, damages, liabilities, claims, demands, and expenses that DHBTL may
incur or be liable for as a result of any claim, or proceeding made or brought
against PREMIER based upon, arising out of, or in connection with PREMIER’
breach of any of its representations, duties or obligations hereunder. Such
indemnify will not be more than two million US Dollars.
          12.3 Each party shall give the other party prompt notice of any claim
or notice coming within the purview of these indemnities. Upon the written
request of any indemnitee, the indemnitor shall assume the defense of any claim,
demand or action against such indemnitee, and shall upon the request of the
indemnitee, allow the indemnitee to participate in the defense thereof, such
participation to be at the expense of the indemnitee. Settlement by the
indemnitee without the indemnitor’s prior written consent shall release the
indemnitor from the indemnity as to the claim, demand or action so settled.

13.   Trademark Rights.

          Neither party, by virtue of this Agreement, shall obtain or claim any
right, title or interest in or to the other’s name, trademark or logo, except
the right to use as specified herein and hereby acknowledges and agrees that all
such use shall inure to the benefit of the respective owner. It is expressly
agreed that PREMIER shall be the sole and exclusive owner of all trademarks
utilized for the Exhibition and of all Exhibition logos.

14.   Termination.

          14.1 The parties may terminate this Agreement in the event that
(a) either PREMIER, or DHBTL fail to perform any material term, covenant or
agreement to be observed or performed by them under this Agreement, and such
failure shall continue for twenty (20) days following written notice from DHBTL
or PREMIER subject to paragraph 2.5 above; (b) either PREMIER or DHBTL shall
become insolvent or admit their inability to pay their debts as they mature or
shall both make an assignment for the benefit of their creditors; (c) a
proceeding in bankruptcy or for the reorganization of either PREMIER or DHBTL
the readjustment of any of their debts under the Bankruptcy Code or any other
laws, whether state or federal, for the relief of debtors shall be commenced by
either PREMIER or DHBTL, or shall be commenced against both PREMIER and DHBTL
and not discharged within sixty (60) days after the commencement thereof; or
(d) a receiver or trustee shall be appointed for either PREMIER or DHBTL for any
substantial part of their assets, or any proceeding shall be instituted for
dissolution or the full or partial liquidation of either PREMIER or DHBTL.
          14.2 Within thirty (30) days of termination of the Agreement Term,
PREMIER at the request of DHBTL shall forthwith return to DHBTL or otherwise
dispose of as DHBTL may direct all pamphlets, literature, photographs,
catalogues, advertising material, specifications, cost estimates and other
materials, documents and papers whatsoever belonging to DHBTL and sent to DHBTL
relating to the Exhibition (other than correspondence between the PREMIER and
DHBTL) which PREMIER may have in its possession or under its control, except
that DHBTL shall have the right to retain one (1) copy of each of the foregoing
for archival purposes.
          14.3 If either party brings an action against the other to enforce any
condition or covenant of this Agreement or for breach of its obligations under
this Agreement,
          14.4 Within 14 days of the Termination of this Agreement, PREMIER
shall make the specimens available to DHBTL for pick up and guarantee that the
specimens are in good condition minus normal wear and tear. Premier shall
coordinate the logistics on behalf of Dr. Sui and DHBTL.

15.   Non-Competition.

          15.1 DHBTL, agree that, during the Term hereof, it will not directly
engage in any other business relating to the presentation of an exhibition
concerning Specimens (EX2004A (BEIJING), either as a proprietor, partner,
investor, shareholder, director, officer, employee, principal, agent, advisor,
or consultant.

16.   Miscellaneous.

 



--------------------------------------------------------------------------------



 



          16.1 Other Documents. Each of the parties hereto shall execute and
deliver such other and further documents and instruments, and take such other
and further actions, as may be reasonably requested of them for the
implementation and consummation of this Agreement and the transactions herein
contemplated.
          16.2 Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto, and the successors and assigns of
all of them, but shall not confer, expressly or by implication, any rights or
remedies upon any other party.
          16.3 Notices. All notices required to be given under the terms of this
Agreement shall be in writing (including Email and facsimile transmissions,
provided that a copy thereof is also sent by certified or registered air mail on
the same day as such email or facsimile transmission) and shall be deemed to
have been duly given if delivered to the addressee in person (and receipted on a
copy of such notice), or transmitted, or mailed by a nationally recognized
overnight delivery service or certified or registered air mail, return receipt
requested, as follows:
If to DHBTL, addressed to:
 
If to PREMIER, addressed to:
Premier Exhibitions, Inc.
3340 Peachtree Rd NE Suite 2250
Atlanta, GA 30326
Attention: Arnie Geller, President
Fax No.: (404) 842 2626
All such notices shall be effective upon the delivery thereof to the addressee
in person or via nationally recognized overnight delivery service or facsimile
with documentary evidence of delivery. Any party may change their respective
addresses and fax numbers by giving notice as herein provided.
          16.4 Entire Agreement. This Agreement contains the entire agreement
relating to the Tour between the parties and supersedes all prior agreements,
understandings and writings between the parties with respect to the subject
matter hereof and thereof. Each party hereto acknowledges that no
representations, inducement, promises, or agreements, oral or otherwise, have
been made by any party, which is not embodied herein or in an exhibit hereto,
and that no other Agreement, statement or promise may be relied upon or shall be
valid or binding. Neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated orally. This agreement may be amended or
supplemented or any term hereof may be changed, waived, discharged or terminated
by an agreement in writing signed by all parties hereto.
          16.5 Assignability. This exhibit contained within this agreement
cannot be assigned, transferred, leased or sold to any other party, without the
written consent of DHBTL. Not withstanding PREMIER is free to assign, transfer,
or lease these rights to any wholly owned subsidiaries.
          16.6 Severability. If any provision of the Agreement shall be held
invalid or unenforceable, the remainder of this Agreement which can be given
effect without such invalid or unenforceable provision shall remain in full
force and effect. If any provision is held invalid or unenforceable with respect
to particular circumstances, it shall remain in full force and effect in all
other circumstances.
          16.7 No Waiver. The waiver by any party hereto of any breach or
violation of any provision of this Agreement shall not operate or be construed
as a waiver of any subsequent breach.
          16.8 Intentionally Deleted
          16.9 Publicity. Each of the parties agree that no press announcement
or press release in connection with this Agreement shall be made unless the
other party hereto shall have given its written consent to such announcement
(including the form thereof), which consent shall not be unreasonably withheld.

 



--------------------------------------------------------------------------------



 



          16.10 Confidentiality. DHBTL and PREMIER agree, as may be permitted by
law, to use their reasonable efforts not to divulge or permit or cause their
officers, directors, stockholders, employees or agents to divulge the substance
of this Agreement except to their representatives and attorneys or as may
otherwise be required by law in the opinion of counsel for the party required to
make such disclosure. Additionally, during and after the Term of this Agreement,
DHBTL and PREMIER shall use reasonable efforts not to disclose to anyone for any
reason, without the prior written consent of the other, any marketing plans,
strategies, Technology, Documentation, know how, etc., results or other
confidential information divulged to or learned by either party about the other
from any source whatsoever, unless and until such information has generally
become available to the public from sources other than the other party.
          16.11 Independent Parties. Nothing in this Agreement is intended to
create, nor shall anything herein be construed or interpreted as creating, an
agency, a partnership, a joint venture or any other relationship between DHBTL
and PREMIER except as expressly set forth herein, and both parties understand
that, except as expressly agreed to herein, each shall be responsible for its
own separate debts, obligations and other liabilities.
          16.12 Remedies. Remedies provided to the parties by this Agreement are
not exhaustive or exclusive, but are cumulative of each other and in addition to
any other remedies the parties may have in law or equity.
          16.13 Survival of Representations. The representations, warranties,
indemnification, and confidentiality provisions set forth in this Agreement
shall be continuing and shall survive the expiration of the Agreement Term for a
period of four (4) years.
          16.14 Headings. The captions and headings used herein are for
convenience only and shall not be construed as a part of this agreement.
          16.15 Counterparts. This agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute but one and the same document.
          16.16 Governing Law. This Agreement is made and shall be governed in
all respects, including validity, interpretation and effect, by the laws of the
State of Florida, USA, without recourse to its conflict of laws principles. Any
legal action or proceeding with respect to this Agreement shall be brought
exclusively in the court of the State of Florida, and by execution and delivery
of this Agreement, DHBTL, Dr. Sui and Premier hereby accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts. DHBTL, Dr. Sui and Premier hereby irrevocable waive, in
connection with any such action or proceeding, (i) trial by jury, (ii) any
objection, including, without limitation, any objection to the laying of venue
or based on the grounds of forum non conveniens, which it may now or hereafter
have to the bringing of any such action or proceeding in such respective
jurisdictions.

17.   Intentionally Deleted.

          IN WITNESS WHEREOF, the parties have executed this Agreement and
affixed their hands and seal the day and year first above written.
 
ACCEPTED AND AGREED TO:
 
Hoffen Bio Technique Company Limited

     
 
         
Dr. Shuyan Wang, President
   

 



--------------------------------------------------------------------------------



 



Premier Exhibitions 2005B-ATL, Inc.

     
 
         
Arnie Geller, President & CEO
   

 
Acknowledged by:

     
 
         
Hong-Jin Sui (“Dr. Sui”)
   

 